COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 STEVEN MICHAEL BROWN,                                        No. 08-16-00212-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            119th District Court
                                               §
 THE STATE OF TEXAS,                                      of Tom Green County, Texas
                                               §
                             State.                           (TC# B-13-0564-SB)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 11, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John Bennett, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 11, 2017.

       IT IS SO ORDERED this 18th day of January, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.